                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Criminal No. 18-10345-RGS
                                             )
NICOLE A. LESCARBEAU,                        )
           Defendant.                        )

                AGREED-TO MOTION FOR PRE-SENTENCE PAYMENT

       The United States hereby files this Agreed-to Motion for Pre-Sentence Payment (the

“Motion”) pursuant to 28 U.S.C. §§ 1651, 2041 and 2042, and moves this Court for an Order

directing the Clerk of the Court to accept pre-sentence payments toward the criminal monetary

penalties, including restitution, to be imposed against the defendant, Nicole A. Lescarbeau (the

“Defendant”). In support of this Motion, the United States respectfully submits the statements

that follow.

       1.      On November 25, 2019, the Defendant signed a written plea agreement in which

she acknowledged that the United States agreed to recommend, inter alia, that the Court order

restitution totaling $1,139,287.74, and other criminal monetary penalties. At a hearing pursuant

to Rule 11 of the Federal Rules of Criminal Procedure on December 13, 2019, the Court

accepted the Defendant’s guilty plea.

       2.      The Defendant has agreed to make a voluntary payment, prior to sentencing,

towards her criminal monetary penalties, including any restitution imposed by the Court, of up to

$250,000.

       3.      The Defendant may submit payments by cash, check, or money order to: Clerk’s

Office, U.S. District Court, 1 Courthouse Way, Suite 2300, Boston, MA 02210. All payments
made by check or money order should be made payable to the “Clerk of the U.S. District Court”

and should include the Defendant’s criminal case number.

       4.      Alternatively, the Defendant may electronically transfer or wire funds to the

Clerk’s Office, pursuant to instructions provided by the U.S. Attorney’s Office. Any electronic

transfer or wire should indicate the Defendant’s criminal case number.

       5.      Pursuant to 28 U.S.C. § 2041, the Clerk of Court is authorized to accept and hold

such funds on behalf of the Defendant until the time of sentencing. Further, pursuant to 28

U.S.C. § 2042, the United States requests that, upon the entry of a criminal judgment in this case,

the Clerk of the Court withdraw and apply the deposited funds to the criminal monetary

penalties, including restitution, imposed against the Defendant.

       6.      The Court has the discretion to order the requested relief pursuant to the All Writs

Act, 28 U.S.C. § 1651, which provides that “all courts established by Act of Congress may issue

all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law.”

       7.      The United States has conferred with counsel for the Defendant, who assents to

the relief requested in this Motion.




                                                  2
       WHEREFORE, the United States moves this Court for an order directing the Clerk

of the Court to accept pre-sentence payments to be held until sentencing, and thereafter apply

those funds toward the criminal monetary penalties, including restitution, imposed against the

Defendant as provided by law and in accordance with the Clerk’s standard operating procedures.

                                                    Respectfully submitted,

                                                    UNITED STATES OF AMERICA
                                                    By its attorneys

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:    /s/ Carol E. Head
                                                    JUSTIN D. O’CONNELL
                                                    CAROL E. HEAD
                                                    Assistant United States Attorneys
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    (617) 748-3100
Dated: November 2, 2020                             carol.head@usdoj.gov




                                                3
